Case 18-68410-lrc   Doc 21   Filed 01/04/19 Entered 01/04/19 17:03:21   Desc Main
                             Document      Page 1 of 4
Case 18-68410-lrc   Doc 21   Filed 01/04/19 Entered 01/04/19 17:03:21   Desc Main
                             Document      Page 2 of 4
Case 18-68410-lrc   Doc 21   Filed 01/04/19 Entered 01/04/19 17:03:21   Desc Main
                             Document      Page 3 of 4
Case 18-68410-lrc   Doc 21   Filed 01/04/19 Entered 01/04/19 17:03:21   Desc Main
                             Document      Page 4 of 4
